NO. 07-00-0556-CR
                                  NO. 07-00-0557-CR
                                  NO. 07-00-0558-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                 DECEMBER 22, 2000

                         ______________________________


                     VINCENTE DWIGHT MCCRAY, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE


                       _________________________________

             FROM THE 64TH DISTRICT COURT OF SWISHER COUNTY;

            NOS. B3255-99-07CR, B3256-99-07CR AND B3257-99-07CR;
                     HONORABLE JACK R. MILLER, JUDGE

                         _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


                           ON ABATEMENT AND REMAND


      Appellant Vincente Dwight McCray, acting pro se, has filed a purported appeal of

his conviction of March 15, 2000, for the offense of delivery of cocaine and the resulting
punishment of three years confinement in the Institutional Division of the Department of

Criminal Justice. We have received non-certified copies of appellant’s judgment and

sentence in the case in which he was convicted and non-certified copies of dismissals in

two other cases which may have been the result of a plea bargain agreement.


       We have not received a clerk’s or reporter’s record in these matters, nor has any

brief been filed. We note that on the same day and time that appellant filed his notice of

appeal, he also filed a letter indicating that he wished to cancel “the request for an appeal.”

Because we have no record, we are unable to determine the current status of the

purported appeal. However, since it appears that a notice of appeal was filed, this state

of affairs requires us to abate the appeals to the trial court for a hearing as provided by

Texas Rule of Appellate Procedure 38.8 (b). Accordingly, the appeals are abated and the

causes remanded to the 64th District Court of Swisher County.


       Upon remand, the judge of the trial court shall immediately cause notice to be given

of, and conduct, a hearing to determine:


       1. Whether appellant has abandoned his appeals.

       2. Whether appellant is presently indigent, and if so, whether counsel
       should be appointed to represent him. If it be determined that an attorney
       should be appointed, the name, address, and State Bar of Texas
       identification number of the attorney appointed.

       3. If appellant is not indigent, what steps need to be taken to ensure that
       appellant will promptly obtain the services of an attorney to pursue the
       appeal.



                                              2
      4. Whether appellant has been deprived of diligent appeals by ineffective
      assistance of counsel or for any other reason.

      5. If appellant is indigent, what steps need to be taken to ensure that a reporter’s
      record and clerk’s record are available to appellant.

      6. If any other orders are necessary to ensure the proper and timely pursuit of
      appellant’s appeals.


      In support of its determinations, the trial court will prepare and file written findings

of fact and conclusions of law and cause them to be included in a supplemental clerk’s

record. The hearing proceedings shall be transcribed and included in a supplemental

reporter’s record.   The supplemental clerk’s record and reporter’s record shall be

submitted to the clerk of this court no later than January 25, 2000.


      It is so ordered.


                                                  Per Curiam


Do not publish.




                                             3